Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final office action is in response to the application filed 4/16/2018.

Claims 1, 2, 5, 6, 10, 11, 15, 19, 25-28, and 30-37 are pending. Claims 1, 10, and 19 are independent claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 10, 11, 15, 19, 25, 26, 28, 30, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (20180113583) in further view of Dipin (20170293419) in further view of Gotlieb (20140042577) 

Regarding claim 1, Jain teaches an apparatus for facilitating a comparison of content, (0004, discloses comparing content across two web pages) the apparatus comprising: one or more hardware processors; memory to store instructions that, when executed by the one or more hardware processors, (0011) cause the one or more hardware processors to perform operations comprising: automatically detecting that at least two open tabs (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage) of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated
with the at least two open tabs, or keywords associated with the at least two
open tabs;  (0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or metadata within the page and 0011, discloses a user specifying a plurality of first webpages and identifying a plurality of second webpages from the plurality of first webpages that are related to each other and extracting and comparing keypoints of the second webpages that are related to each other based on predetermined criteria) 
Jain fails to teach and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically generating a comparison display that compares a first plurality of features of a first item of the detected same item type extracted from a first tab of the at least two open tabs to a second plurality of features of a second item of the detected same item type extracted from a second tab of the at least two open tabs
Dipin teaches and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically generating a comparison display that compares a first plurality of features of a first item of the detected same item type extracted from a first tab of the at least two open tabs to a second plurality of features of a second item of the detected same item type extracted from a second tab of the at least two open tabs: (0090-0093, discloses inferring an intention and identifying a topic distribution based on contexts from different open tabs by analyzing the tabs and extracting content within a browser and provide a recommendation such as identify cricket websites in a first and second tab and identify buying a cricket bat as the user’s intention.  The topic distribution can also provide information about topics that are being viewed in two different tabs.  The examiner interprets as a comparison display of content (topics) displayed in each tab)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain to incorporate the teachings of Dipin.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open in response to detecting two open tabs and comparing the content from both tabs in a single open tab enabling the user to view a comparison of content of the two different webpages without having two toggle between the tabs.
Jain and Dipin fail to teach and automatically causing display of the comparison display within a portion of one of the open tabs
Gotlieb teaches and automatically causing display of the comparison display within a portion of one of the open tabs (Figs. 8B and 10 and 390066, discloses a comparison of pinned travel products from other webpages into a bucket on one webpage and 0094, discloses comparing two or more items on a single page and 0004, discloses pinning travel content onto an open one page tripboard)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain and Dipin to incorporate the teachings of Gotlieb.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open and comparing the content from both tabs in a single open tab enabling the user to view a comparison of content of the two different webpages without having two toggle between the tabs or open a new tab allowing the user to easily select an item according to a user preference.

Regarding claim 2, Jain, Dipin, and Gotlieb teach the apparatus of claim 1. 
Jain teaches wherein the first tab and the second tab are associated with a same URL domain (0037-0044, disclose determining relatedness of webpages by URL and opening webpages between two different tabs)



Regarding claim 6, Jain, Dipin, and Gotlieb teach the apparatus of claim 1. 
Jain teaches wherein the automatically detecting includes performing text analysis on the at least two open tabs. (0038 and 0041, discloses extracting keypoints from the webpages to determine if the pages are related )


Regarding claim 10, Jain teaches a method for facilitating a comparison of content in a user interface, (0004, discloses comparing content across two web pages and 0078 and Figs. 11A-C, depict displaying keypoints on webpages and 0101 and 0112, discloses comparing content in a web browser (user interface)) the method comprising: automatically detecting that at least two open tabs (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage) of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated with the at least two open tabs, or keywords associated with the at least two open tabs;  (0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or metadata within the page and 0011, discloses a user specifying a plurality of first webpages and identifying a plurality of second webpages from the plurality of first webpages that are related to each other and extracting and comparing keypoints of the second webpages that are related to each other based on predetermined criteria) 
Jain fails to teach and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically generating a comparison display that compares a first plurality of features of a first item of the detected same item type extracted from a first tab of the at least two open tabs to a second plurality of features of a second item of the detected same item type extracted from a second tab of the at least two open tabs
Dipin teaches and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically generating a comparison display that compares a first plurality of features of a first item of the detected same item type extracted from a first tab of the at least two open tabs to a second plurality of features of a second item of the detected same item type extracted from a second tab of the at least two open tabs: (0090-0093, discloses inferring an intention and identifying a topic distribution based on contexts from different open tabs by analyzing the tabs and extracting content within a browser and provide a recommendation such as identify cricket websites in a first and second tab and identify buying a cricket bat as the user’s intention.  The topic 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain to incorporate the teachings of Dipin.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open in response to detecting two open tabs and comparing the content from both tabs in a single open tab enabling the user to view a comparison of content of the two different webpages without having two toggle between the tabs.
Jain and Dipin fail to teach and automatically causing display of the comparison display within a portion of one of the open tabs
Gotlieb teaches and automatically causing display of the comparison display within a portion of one of the open tabs (Figs. 8B and 10 and 390066, discloses a comparison of pinned travel products from other webpages into a bucket on one webpage and 0094, discloses comparing two or more items on a single page and 0004, discloses pinning travel content onto an open one page tripboard)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain and Dipin to incorporate the teachings of Gotlieb.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open and comparing the content from both tabs in a single open tab enabling the user to view a comparison of content of the two different webpages without having two toggle between the tabs or open a new tab allowing the user to easily select an item according to a user preference.

Regarding claim 11, Jain, Dipin, and Gotlieb teaches the method of claim 10.  Jain teaches further wherein the first tab and the second tab are associated with a same URL domain.  (0037-0044, disclose determining relatedness of webpages by URL and opening webpages between two different tabs)

Regarding claim 15, Jain, Dipin, and Gotlieb teach the method of claim 10. 
Jain teaches wherein the automatically detecting includes performing text analysis on the at least two open tabs. (0038 and 0041, discloses extracting keypoints from the webpages to determine if the pages are related)

Regarding claim 19, Jain teaches a non-transitory computer-readable medium embodying instructions that, when executed by a processor, perform operations comprising: (0011) automatically detecting that at least two open tabs (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage) of a browser are displaying items of a same item type based on at least one of uniform resource locators (URL) addresses associated with the at least two open tabs, text descriptions associated with the at least two open tabs, text descriptions associated with the at least two open tabs, images associated with the at least two open tabs, or keywords associated with the at least two open tabs;  (0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or metadata within the page and 0011, discloses a user specifying a plurality of first webpages and identifying a plurality of second webpages from the plurality of first webpages that are related to each other and extracting and comparing keypoints of the second webpages that are related to each other based on predetermined criteria)
Jain fail to teach and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically generating a comparison display that compares a first plurality of features of a first item of the detected same item type extracted from a first tab of the at least two open tabs to a second plurality of features of a second item of the detected same item type extracted from a second tab of the at least two open tabs
Dipin teaches and responsive to automatically detecting that the at least two open tabs of the browser are displaying items of the same item type, automatically generating a comparison display that compares a first plurality of features of a first item of the detected same item type extracted from a first tab of the at least two open tabs to a second plurality of features of a second item of the detected same item type extracted from a second tab of the at least two open tabs: (0090-0093, discloses inferring an intention and identifying a topic distribution based on contexts from different open tabs by analyzing the tabs and extracting content within a browser and provide a recommendation such as identify cricket websites in a first and second tab and identify buying a cricket bat as the user’s intention.  The topic distribution can also provide information about topics that are being viewed in two different tabs.  The examiner interprets as a comparison display of content (topics) displayed in each tab)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain to incorporate the teachings of Dipin.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open in response to detecting two open tabs and comparing the content from both tabs in a single open tab enabling the user to view a comparison of content of the two different webpages without having two toggle between the tabs.
Jain and Dipin fail to teach and automatically causing display of the comparison display within a portion of one of the open tabs
Gotlieb teaches and automatically causing display of the comparison display within a portion of one of the open tabs (Figs. 8B and 10 and 390066, discloses a comparison of pinned travel products from other webpages into a bucket on one webpage and 0094, discloses comparing two or more items on a single page and 0004, discloses pinning travel content onto an open one page tripboard)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain and Dipin to incorporate the teachings of Gotlieb.  Doing so would allow the item comparison to be constructed by extracting item information from different websites open and comparing the content from both tabs in a single open tab enabling the user to view a comparison of content of the two different webpages without having two toggle between the tabs or open a new tab allowing the user to easily select an item according to a user preference.


Regarding claim 25, Jain, Dipin, and Gotlieb teach the method of claim 10. Jain teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the URL addresses of webpages being displayed in the at least two open tabs. (0037-0044, disclose determining relatedness of webpages by URL and opening webpages between two different tabs)

Regarding claim 26, Jain, Dipin, and Gotlieb teach the method of claim 10. Jain teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the text descriptions of webpages being displayed in the at least two open tabs.  (0038 and 0041, discloses extracting keypoints from the webpages to determine if the pages are related )



Regarding claim 28, Jain, Dipin, and Gotlieb teach the method of claim 10. Jain teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the keywords included in webpages being displayed in the at least two open tab.. (0041, discloses keywords between the tabs)

Regarding claim 30, Jain, Dipin, and Gotlieb teach the apparatus of claim 1.  Jain teaches wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs. (0038, discloses selecting webpages through a web browser with multiple tabs to extract keypoints or keywords from webpages and 0043, discloses extracting title of webpages and 0041, discloses determining if the webpages are related to each other by topics, keywords, content, etc.)

Regarding claim 33, Jain, Dipin, and Gotlieb teach the method of claim 10. 
Jain teaches wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs. (0038, discloses selecting webpages through a web browser with multiple tabs to extract keypoints or keywords from webpages and 0043, discloses 

Regarding claim 36, Jain, Dipin, and Gotlieb teach the apparatus of claim 19.  Jain teaches wherein the operations further comprise extracting the first plurality of features of the first item of the detected same item type from the first tab of the at least two open tabs and extracting the second plurality of features of the second item of the detected same item type from the second tab of the at least two open tabs. (0037-0041, discloses extracting features from tabs)

Regarding claim 37, Jain, Dipin, and Gotlieb teach the method of claim 10.  
Jain teaches wherein the items of the same item type displayed in the at least two open tabs are detected based on at least two of the uniform resource locators (URL) addresses associated with the at least two open tabs, the text descriptions associated with the at least two open tabs, the images associated with the at least two open tabs, and the keywords associated with the at least two open tabs. (Fig. 5A, depicts two open tabs and Fig. 3 and 0037-0040, discloses a user selecting webpages open in multiple tabs and extracting at least one key point corresponding to each of the webpages and 0042, discloses dynamically updating the at least one functionality by detecting interaction with currently opened webpages and detecting a new opened related webpage and 0041, discloses identifying whether the plurality of webpages are related to each other by common topics, keywords, or content and 0043, discloses matching text in the webpages by the URL, title of the page, or 

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (20180113583) in further view of Dipin (20170293419) in further view of Gotlieb (20140042577) in view of Perry (20070073758)

Regarding claim 5, Jain, Dipin, and Gotlieb teach the apparatus of claim 1.  
Jain, Dipin, and Gotlieb fail to teach wherein the first comparison display includes a table.
Perry teaches wherein the first comparison display includes a table. (Fig. 3, discloses the table format and 0018, discloses displaying the results in a web based application)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain, Dipin, and Gotlieb to incorporate the teachings of Perry.  Doing so would allow the product comparison to be constructed by extracting product information from different websites open in different browsers to allow the user to easily view a comparison between the products by viewing the extracted product and feature information from different vendors on a single webpage in a structured format.

Regarding claim 27, Jain, Dipin, and Gotlieb teach the method of claim 10. 
Jain, Dipin, and Gotlieb fail to teach wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the images included in webpages being displayed in the at least two open tabs.
Perry teaches wherein the items of the same item type displayed in the at least two open tabs are detected based at least in part on the images included in webpages being displayed in the at least two open tabs.  (Fig. 13, discloses simultaneously open interfaces and 0009, discloses identifying product-related information on a web page and 0011, discloses product related information from web pages as they are displayed to the user and 0105, discloses images of product)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain, Dipin, and Gotlieb to incorporate the teachings of Perry.  Doing so would allow the item comparison to be constructed by extracting item image information from different websites open in different tabs including images and comparing the images from both tabs enabling the user to view a comparison of content of the two different webpages without having two toggle between the tabs or open a new tab allowing the user to easily select an item according to a user preference.




s 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jain (20180113583) in further view of Dipin (20170293419) in further view of Gotlieb (20140042577) in further view of Ashby (20160085428)
 
Regarding claim 31, Jain, Dipin, and Gotlieb teach the apparatus of claim 30. Jain, Dipin, and Gotlieb fail to teach wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tabs.
Ashby teaches wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tabs. (0005-0006, discloses tab content characterizing one or more pages  and 0009, discloses tab content that includes metadata pertaining to the page)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain, Dipin, and Gotlieb to incorporate the teachings of Ashby.  Doing so would allow product information to be extracted from metadata contained within tags to a product.

Regarding claim 34, Jain, Dipin, and Gotlieb teach the method of claim 33. Jain, Dipin, and Gotlieb fail to teach wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tab
Ashby teaches wherein extracting the first and second plurality of features includes extracting the first and second plurality of features from metadata associated with the item descriptions in the respective first and second tabs of the at least two open tab (Column 4, 57-64, discloses extracting product information from metadata)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain, Dipin, and Gotlieb to incorporate the teachings of Ashby.  Doing so would allow product information to be extracted from metadata contained within tags to a product.

Claims 32 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain (20180113583) in further view of Dipin (20170293419) in further view of Gotlieb (20140042577) in further view of Cunico (9418375)


Regarding claim 32, Jain, Dipin, and Gotlieb teach the apparatus of claim 30. Jain, Dipin, and Gotlieb fail to teach further wherein extracting the first and second plurality of features includes identifying one or more semantic topics.
Cunico teaches wherein extracting the first and second plurality of features includes identifying one or more semantic topic. (Column 9, 19-23, discloses semantic analysis of product information)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain, Dipin, and Gotlieb to incorporate the teachings of Cunico.  Doing so would allow a webpage topics to be determined by using natural language processing techniques to determine the product features in the webpage.

Regarding claim 35, Jain, Dipin, and Gotlieb teach the method of claim 33. Jain, Dipin, and Gotlieb fail to teach further wherein extracting the first and second plurality of features includes identifying one or more semantic topics.
Cunico teaches wherein extracting the first and second plurality of features includes identifying one or more semantic topic. (Column 9, 19-23, discloses semantic analysis of product information)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the teachings of Jain, Dipin, and Gotlieb to incorporate the teachings of Cunico.  Doing so would allow a webpage topics to be determined by using natural language processing techniques to determine the product features in the webpage.



Response to Arguments

Remarks, filed 4/6/2021 with respect to the rejection(s) of claim(s) 1, 10, and 19 under Perry and Jain have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jain, Dipin, in view of Gotlieb.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144